IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT

RUSSELL SCOTT SHICK,               : No. 39 WAP 2017
                                   :
                 Appellant         :
                                   :
           v.                      :
                                   :
MICHAEL R. CLARK, SUPERINTENDENT, :
INDIVIDUALLY AND COLLATERALLY,     :
MELINDA L. ADAMS, DEPUTY           :
SUPERINTENDENT, INDIVIDUALLY AND :
COLLATERALLY, CARL FRANZ, DEPUTY :
SUPERINTENDENT, INDIVIDUALLY AND :
COLLATERALLY, MICHELLE THARP,      :
GRIEVANCE COORDINATOR,             :
INDIVIDUALLY AND COLLATERALLY,     :
RONI MARTUCCI, FORMER GRIEVANCE :
COORDINATOR, INDIVIDUALLY AND      :
COLLATERALLY, DIANA WOODSIDE,      :
DIRECTOR OF POLICY AND             :
LEGISLATION, INDIVIDUALLY AND      :
COLLATERALLY, CHRISTINE ZIRKLE,    :
FORMER CHCA, INDIVIDUALLY AND      :
COLLATERALLY, MICHAEL EDWARDS, :
CHCA, INDIVIDUALLY AND             :
COLLATERALLY, VALERIE KUSIAK,      :
FORMER CHCA, INDIVIDUALLY AND      :
COLLATERALLY, LISA LINDER, R.N.S., :
INDIVIDUALLY AND COLLATERALLY,     :
                                   :
                 Appellees         :

                                    ORDER

PER CURIAM
     AND NOW, this 21st day of November, 2017, the Notice of Appeal is quashed.